Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00315-CV

              Juan Jesus Isaias LOPEZ; EBG Cargo, LLC; and Mario Albert Rodriguez;
                                          Appellants

                                                    v.

                                         Lawrence STURDEN,
                                               Appellee

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2017CVA001873D1
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 11, 2019

VACATED AND REMANDED

           The parties have filed a joint motion asking this court to vacate the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with their agreement. We grant the motion. See TEX. R. APP. P. 42.1(a)(2)(B). We

vacate the trial court’s judgment without regard to the merits and remand the case to the trial court

for rendition of judgment in accordance with the parties’ agreement. We order the parties to bear

their own costs of appeal as agreed. See id. 42.1(d).

                                                     PER CURIAM